Hopkins, J.P. (concurring in part and dissenting in part).
I agree that the present legislative scheme for funding public education violates the education article of the State Constitution (NY Const, art XI, § 1). I do not agree that the equal protection clause of the State Constitution has been breached (NY Const, art I, § 11). My disagreement proceeds, however, not so much from a divergence with the analysis of the proof and findings made by my brother Lazer, an analysis which admirably condenses the evidence in this difficult and intricate case, but rather from a differing view of the essence and purpose of the several tests which have been devised to determine whether there exists a violation of the equal protection clause.1
i
Our Constitution declares that “[n]o person shall be denied the equal protection of the laws of this state or any subdivision thereof” (NY Const, art I, § 11). This language parallels in almost the same words the command of the Fourteenth Amendment: “nor shall any State *** deny to any person within its jurisdiction the equal protection of the laws” (US Const, 14th Arndt, § 1). There appears no reason to suppose that the purpose and effect of the two provisions are or should be different (Dorsey v Stuyvesant Town Corp., 299 NY 512, 530-531, cert den 339 US 981); at the same time it is clear that the State courts must be the final arbiters of the interpretation to be given to the State Constitution. Nevertheless, at the very least the interpretation made by the Supreme Court of the United States concerning the meaning and effect of the Fourteenth Amendment must be granted great respect by the State *259courts when they are called on to construe the equal protection clause of the State Constitution.
Hence, we should not only acknowledge the binding judgment of the Supreme Court in San Antonio School Dist. v Rodriguez (411 US 1) concerning the meaning of Federal equal protection, but also pay full regard to the reasoning by which that judgment was reached by the Supreme Court, when we determine the meaning of the equal protection article in the State Constitution. Justice Powell, in writing for the majority in Rodriguez, found no discrimination against the plaintiffs under the Texas statutes, because of the finding that their claim of comparatively little wealth did not result in a deprivation of educational opportunity (supra, pp 19, 23-24).
So here, despite the plethora of proof produced by the plaintiffs and the manifold findings of Trial Term, there is neither proof nor finding that any of the individual plaintiffs suffered an absolute deprivation of educational opportunity or even a substantial diminution of educational opportunity. What the plaintiffs’ proof suggests circumstantially is that the complaining school districts employ a lower ratio of teaching staff to students, that their teaching staff may not possess as extensive experience or training, that they do not have as many guidance counselors, psychologists and ancillary staff, and that their curricula are more limited in subject matter than those that exist in wealthier districts.
Even so, such circumstantial findings do not show that the basic educational policy of the State in marshaling an adequate foundation for its students has been remotely violated. It is doubtful whether cost alone is decisive of the quality of education. “[T]he basic lesson to be drawn from the experts at this point is the curent [sic] inadequacy of social science to delineate with any clarity the relation between cost and quality” (Coons, Clune & Sugarman, Private Wealth and Public Education, p 30; see, also, Note, A Statistical Analysis of the School Finance Decisions: On Winning Battles and Losing Wars, 81 Yale L J 1303). Moreover, it is not at all clear, and, indeed, what material is available is to the contrary, that more expenditures results in increasing learning skills (Carrington, Financ*260ing the American Dream: Equality and School Taxes, 73 Col L Rev 1227, 1241-1243). The Board of Regents prescribes the educational program for the students in the State, and there is no proof in this record that any of the school district plaintiffs are acting in violation of that program in carrying out this obligation to the individual plaintiffs. Though in accordance with that program the content of the curriculum may differ among the school districts in the State, that in itself does not denote that the students in the school districts offering the narrowest curriculum are necessarily deprived, provided that such school districts comply with the basic educational program of the State. Nor does the fact that certain school districts are able to restrict class size or maintain larger staff personnel to provide ancillary or administrative services lead to the conclusion as a matter of law that the school districts unable to match the breadth of such services deny their students the benefit of the basic educational program.2
Leaving aside, therefore, the unproved claim of pupil deprivation, the plaintiffs are reduced to the plaint that their financial resources, based on real property assessments, do not equal the resources of other school districts. But this is a plight not derived from educational disadvantage; it is a common plight for a large number of municipal units, whether county, city, town, village, special service district, or authority. Whenever geographical area measures the unit, it follows that the value and kind of land and improvements within the unit will vary, and that equality of resources of the units (or category of units) cannot be attained, without at the same time destroying community lines.
The inequality of resources within school districts thus presumed, the claim of unequal protection of the law must therefore fail, unless we are to say that the State cannot delegate a constitutional function to municipalities except *261by equalizing the financial burden in each municipality out of State funds. But the delegation of State functions to its municipalities and the financing of such functions out of real property taxes levied by the individual municipality is so much a part of the fundamental pattern of our government that to assert a claim of a violation of equal protection of the law, because the resources of the municipality are unequal, is at complete odds with the historical development of the law, as well as the elementary structure of State government. It cannot be said, for example, that because the financial resources of the counties of the State vastly differ, that the court function or law enforcement function within the counties may not be delegated by the State without the use of State funds, or that as a consequence a constitutional violation of equal protection of law must be implicated.3
Indeed, the claim in this case of an infringement of equal protection, if sustained, essentially would require that other constitutional mandates must be similarly treated. For example, the Constitution imposes the support of the needy on the State and its subdivisions, to be provided “in such manner and by such means, as the legislature may from time to time determine.” (NY Const, art XVII, § 1.) Again, the same constitutional strictures are laid on the State to be discharged by the Legislature with respect to public health (NY Const, art XVII, § 3), the care of persons suffering from natural disorders (NY Const, art XVII, § 4), and public housing (NY Const, art XVIII, § 1). Thus, the argument of the plaintiffs underpinning their claim of constitutional discrimination on the ground of disparity of wealth proves too much and would, if accepted, effectively destroy the long-established governmental principle that the municipality can be expected to deal competently with State functions delegated to it (see, generally, Robinson v Cahill, 62 NJ 473, cert den sub nom. Dickey v Robinson, 414 US 976).
In addition to the general claim of unequal protection, there must be considered the claim of municipal overbur*262den advanced by the intervenor-plaintiffs. Municipal overburden rises to the point of constitutional discrimination in the area of education, say these plaintiffs, when the cost of that and other services furnished by them are disproportionately high, because of population characteristics and other factors beyond the control of the city, and thus cut down the amount available to be applied to general educational needs. It should be observed that municipal overburden is not uniquely a big city problem (Coons, Clune & Sugarman, Private Wealth and Public Education, pp 233-234, particularly n 20), and in the opinion of certain scholars in the field, “is important to think about but not essential to act upon, at least until we have a proper power equalizing system the operation of which can be evaluated” (id., p 241) — thus making it appear that it is subsidiary to the general claim of unequal protection.
In any event, municipal overburden as a claim of discrimination is a variant of the general assertion of unequal municipal resources. It is not, again, a contention that pupils within these schools fail to receive the basic education program prescribed by the State; it is, rather, a claim that the intervenor cities, because of conditions not confronted in other municipalities, and because of the existence of other mandated services furnished to their inhabitants, are compelled to restrict the amount of appropriations for education. It is therefore a claim founded on wealth or lack of wealth of the city, not the wealth or lack of wealth of the individuals within the city. Hence, the argument of municipal overburden conforms to the claim of the other plaintiffs that their financial resources are not equal to the resources of other more fortunately located municipalities. It is beyond the power of this court in this litigation to determine whether the appropriations of the intervenor-plaintiffs have been wisely directed or reasonably applied, or whether their budgets are fairly divided in terms of priority of need between the competing services, such as police, fire, health, housing and transportation, and it is, equally, beyond the power of the court to determine whether the resources of the intervenor-plaintiffs can otherwise be employed so that their educational needs can be met.
*263II
In my view, accordingly, the proof of the plaintiffs has not established constitutional discrimination, no matter what test of equal protection of the law is applied. However, in any event, in the context of this case I would choose the “rationality” test.
Justice Lazer’s opinion aptly and thoroughly describes the three tests of equal protection currently in vogue: the “rationality” test, the “strict scrutiny” test, and the “heightened scrutiny” test. Peculiarly, although all the tests measure the claim of unconstitutionality, each has its own factors of analysis, and the choice of the test , to be applied predestines the ultimate result in almost every case. But the choice of the test itself is not determined in definable terms, and it is for that reason practically intuitive and subjective. Thus, in the words of Justice Rehnquist, the tests often “all too readily become facile abstractions used to justify a result.” (Rostker v Goldberg, 453 US _, __, 101 S Ct 2646, 2654.) This outcome perhaps inevitably follows whenever a decision hinges on the adoption of one of several alternative tests; it seems particularly unfortunate when constitutional issues of immense importance hang in the balance.4 There are signs that the Supreme Court is retreating from the use of all three tests (Rostker v Goldberg, supra, pp _, 2658-2659 [claim of gender-based discrimination]; Schweiker v Wilson, 450 US 221, 230-234 [claim of mentally ill patients for Social Security benefits]; Jones v Helms, 452 US 412, _, 101 S Ct 2434, 2442 [claim that right to travel was violated]) to return to the standard of persons similarly situated under law receiving dissimilar treatment, a standard adhered to in the past by our courts (see, e.g., Matter of Engelsher v Jacobs, 5 NY2d 370, 374; Matter of Greenburgh No. 11 Federation of Teachers v Helsby, 41 AD2d 329, 330-331 [Cooke, J.]). Nevertheless, I am in accord with Justice *264Lazer’s conclusion that presently the three tests exist concurrently.
I am further in agreement that in this case no claim of fundamental constitutional right or suspect classification arises (see Matter of Levy, 38 NY2d 653, 658; Lombardi v Nyquist, 63 AD2d 1058, 1059, mot for lv to app den 45 NY2d 710). I differ from the majority in believing that the “heightened scrutiny” test (Alevy v Downstate Med. Center of State of N.Y., 39 NY2d 326) must apply. I note that Alevy considered a claim of reverse discrimination not involved here, and that the Court of Appeals has not demonstrated any disposition to enlarge the “heightened scrutiny” test to subsequent cases where educational legislation was the point of attack.5
I am instead of the opinion that the traditional test of “rationality” is the appropriate standard of review. From the beginning of the Legislature’s concern with the educational needs of the State, the concept of local control linked with local taxing power has been the primary focus in designing and effectuating educational policy. Hence, in 1795 the Legislature enacted a statute appropriating $20,000 yearly for five years to be apportioned among the counties of the State “for the purpose of encouraging and maintaining schools in the several cities and towns”, provided that the areas so benefited should raise by local taxation a sum equal to the amount so apportioned (L 1795, ch 75; emphasis supplied). In 1812 the Legislature directed that the towns were to be divided into school districts, with the imposition of a local tax optional with each town (L 1812, ch 242), but within two years the imposition of a local tax was required by the Legislature (L 1814, ch 192). Charles Lincoln concluded that “[i]t is a noteworthy feature of our school system that this policy of local supervision persisted through numerous important changes and developments” (3 Lincoln, The Constitutional History of New York, p 539).
*265It is evident from the presently effective statutes that the concept of local control has continued and never been abandoned. Though the Board of Regents is empowered to establish educational policies (Education Law, § 207; cf. Moore v Board of Regents of Univ. of State of N. Y., 44 NY2d 593), and the Commissioner of Education is granted the authority of enforcement of laws relating to the educational system (Education Law, § 305, subds 1, 2; § 309; cf. James v Board of Educ., 42 NY2d 357), the Legislature has conferred broad and comprehensive powers on the locally elected and appointed officers of school districts to operate and maintain the schools of the State (Education Law, §§1604, 1709, 1805, 1903, 1950, 2503). The State has contributed to the local schools by appropriations of State aid in varying proportions throughout the years; even so, the concept of local control, in contrast to the concept of centralization, has been uniformly continued by the Legislature. The Legislature has, however, enacted certain basic standards of quality and curriculum which must be satisfied (Education Law, §§ 801-811, 3204). Beyond these basic requirements the local school districts are free to add or discontinue at their option other courses of instruction.
The concepts of home rule and local fiscal management are deeply rooted in the structure of our State government.6 Accordingly, under the test of “rationality”, the Legislature could legitimately find that school districts are proper means by which the operation and financing of schools within the State shall be accomplished (cf. Matter of Board of Educ. v City of New York, 41 NY2d 535). That the school districts do not possess equal potentials of taxation is inherent in the geographical compositions of the districts, as has been discussed above.
The “heightened scrutiny” test, in my mind, does not therefore apply. When the Legislature has chosen a legitimate and constitutionally recognized method to discharge a State function, it is inappropriate to inquire whether that *266function could be achieved by another method less detrimental to the plaintiffs (cf. Matter of Levy, 38 NY2d 653, 658, supra; Robinson v Cahill, 62 NJ 473, 492, supra; Olsen v State ex rel. Johnson, 276 Ore 9).
in
The claim that the prevailing statutes violate the education clause of the State Constitution in my view has been established. Our Constitution calls on the Legislature to “provide for the maintenance and support of a system of free common schools, wherein all the children of this state may be educated.” (NY Const, art XI, § 1.) There are several key ideas conveyed by the single sentence. First, the constitutional duty is cast on the Legislature; second, that duty includes both the maintenance and support of a system of common schools; third, the system shall be free to all children of the State.
The word “support” clearly indicates financial backing. The word “system” has large implications, and various connotations from its use can be drawn, but in the context the main lexicographical meaning seems most pertinent — that is, that a system is a whole composed of parts in orderly arrangement according to some scheme or plan; an organized scheme or plan of action; an orderly or regular method of procedure (Oxford English Dictionary [1971 ed]).7 Cases in other jurisdictions construing similar provisions in their own Constitutions have arrived at the same meaning (see, e.g., Kennedy v Miller, 97 Cal 429, 432; State ex rel. Warren v Ogan, 159 Ind 119; Miller v Childers, 107 Okla 57; Northshore School Dist. No. 417 v Kinnear, 84 Wn2d 685). Frank P. Graves, at one time State Commissioner of Education in New York, writing in 1947 at the time of a revision and recodification of the Education Law, said that almost from the beginning of statehood “the need was felt for an organized and efficient system of popular education throughout the state.” (Graves, Development of the Educa*267tion Law in New York, McKinney’s Cons Laws of NY, Book 16, Education Law, §§ 1-600, p XIV; emphasis supplied.)
As we have seen, the first statute authorizing and encouraging the establishment of public schools granted State funds for that purpose (L 1795, ch 75), although the first constitutional command to the Legislature to maintain and support public schools was not adopted until 100 years later in the Constitution of 1894. During the intervening years, State aid had been furnished to the school districts through the common school fund and direct grants (Graves, op. cit., at pp XVII-XXI), so that the language of the education article must have been selected with full knowledge and approval that State support was to be continued by the Legislature according to a system.
As a result of the report of the Education Finance Inquiry Commission of 1921-1924, the foundation grant came into being (Coons, Clune & Sugarman, Private Wealth and Public Education, p 63). The foundation grant was so formulated that a school district would tax at a uniform rate to yield enough revenue to pay for what was considered a satisfactory offering of educational services in the richest district. Deficiencies were to be supplied by an equalization grant from the State (4 Encyclopedia of Education, The MacMillan Co. and the Free Press, 1971, p 35). Later modifications of the plan were made through the Cole-Rice Act (L 1925, ch 675) and the Friedsam formula (L 1927, ch 572), itself revised from time to time (see, e.g., L 1945, ch 579; L 1947, ch 7), which based State aid on grants made in inverse ratio to the school district’s assessed valuation. By such means, the wealthier districts were limited in the receipt of State funds.
In 1962 the Legislature deserted the foundation grant plan, following a new study made by the Diefendorf Committee (Joint Legislative Committee on School Finance), and enacted a “shared-cost” program (Coons, Clune & Sugarman, op. cit., pp 182-188). By 1974, when this action was commenced, other amendments had in the meantime been made to the program, the results of which most charitably can be said to represent piecemeal modifications and the enactment of special laws reaching a level of complexity so as to negate the existence of a basic State*268wide fiscal system for education (Mort, Unification of Fiscal Policy in New York State, in Benson, Perspectives on the Economics of Education, p 341). One of the features of the modifications made — the flat grant — clearly destroys the idea of uniform support (Coons, Clune & Sugarman, Private Wealth and Public Education, op. cit., pp 186-187).
Merely a reading of the primary statutes detailing the conditions of distribution of State aid to the school districts makes clear the maze of the convoluted intricacies and provisos of the grants and that a constitutional system no longer exists. If once a uniform and integral system of State aid had been enacted, the innumerable amendments and modifications requiring payments of State aid under flat grants or hold harmless formulas, render the present plan a perversion of the constitutional mandate for a system (cf. Seattle School Dist. No. 1 v Washington, 90 Wn2d 476; Chin, An Analysis and Review of School Financing Reform, 44 Fordham L Rev 773).
Book 16 of McKinney’s Consolidated Laws of New York (Education Law, §§3001-5500) contains, in reference to section 3602 of the Education Law, the basic statute for the calculation of State aid, a total of 33 pages, covering complex definitions, involved computations, mínimums, special aid formulas, ceilings, and arcane excess cost and high tax provisions; the description of the amendments to section 3602 for the years of 1963 to 1980 adds another 18 closely printed pages.8
The Legislature introduced in 1980 and amplified in 1981 yet another variable into the computation in the form of a State average income to be compared with the average income in each school district.
The actual operation of the statutory scheme embodied in the statutes as of 1974 is discussed at several points in Justice Smith’s opinion at Trial Term (Board of Educ. v Nyquist, 94 Misc 2d 466, 483-485, 503-509, supra) and in the majority opinion, and it is unnecessary to reiterate that *269description. However, what needs to be stressed is that the 1974 complexities have been converted into a veritable jungle of labyrinthine incongruity by the 1978 amendments, inserting the so-called “two-tier” calculation, and the 1980 and 1981 amendments, adding the new factor of the average income of residents of the school districts. What began as a simple exercise of arithmetical proportions in the distribution of State aid has been distended in the last 30 years into a prodigious task. Moreover, the conception of a system geared to the foundation grant, or aid based on the fiscal needs of the school districts in terms of their respective wealth, has disappeared under the enveloping layers of contingencies and obscurity introduced by the contradictory effect of the flat grant and save-harmless provisions. The statutes now resemble a patchwork mounted on patchwork, an Ossa of confusion piled on a Pelion of disorder. Thus, the design of a uniform and harmonious system conceived by its nineteenth century authors had been frustrated and distorted by the twentieth century attempts of legislators to satisfy the conflicting demands of their constituents.9
iv
For the reasons stated, I concur with the majority, but only to the extent that they find a violation of the education article of the State Constitution.
Gibbons, J., concurs with Lazer, J.; Weinstein, J., concurs in a separate opinion; Hopkins, J. P., concurs in part and dissents in part in another opinion.
Judgment of the Supreme Court, Nassau County, dated December 22, 1978, modified, on the law and the facts (1) by deleting the final three sentences from decretal paragraph 1(a) and substituting the following: “The system presently impinges upon the important right of education *270guaranteed to all children of this State by section 1 of article XI of the New York Constitution in the plaintiff and intervenor-plaintiff school districts. The system fails to further the asserted State interest of preserving local control over education in these districts. It also fails because there are methods of financing public school education which would further local control over education with less intrusion upon the right of education guaranteed to all children of the State. Accordingly, New York’s public school finance system violates the equal protection clause of the New York State Constitution (art I, § 11)”; (2) by deleting from the penultimate sentence of decretal paragraph 1(c) the words “and irrational”; and (3) by deleting from the final sentences of decretal paragraphs 1(c), 1(d) and 1(e) the words “and of the Federal Constitution (the Fourteenth Amendment)” and substituting the following declaration: “New York’s school financing system is constitutional under the Fourteenth Amendment to the Constitution of the United States.” As so modified, judgment affirmed, without costs or disbursements.

. The thorough and painstaking review of the facts in the opinion written by Justice L. Kingsley Smith at Trial Term (Board of Educ. v Nyquist, 94 Misc 2d 466) must be commended. The magnitude of the evidence and the vast significance of the issues in the case are equalled by the careful attention and reflection which his opinion demonstrates.


. Two illustrations: (1) The one-room school house in a school district may or may not provide as good instruction as another school district containing many school houses having a grade to a room, depending on the skills and dedication of the teacher and the interest of the students; (2) the access to the great museums within the City of New York enjoyed by the students in its schools may or may not be an advantage over school districts so distant from the city that their students are foreclosed from using such facilities, depending, again, on the bent of the teachers and the curiosity of the students.


. The cost of some, not all, court functions has been assumed by the State; this was a voluntary undertaking and it was never considered that the State was constitutionally required to accept that burden.


. Diffidently, there is suggested a single test for the consideration of equal protection claims, based on these questions: (1) What was the intention of the authors of the challenged statute? (2) Does the statute in fact, or in the manner of its application, carry out that intention? (3) Are the individuals suing treated materially differently from others similarly situated by reason of the intent or the application of the statute as a matter of law or fact?


. Two years after the decision in Alevy the Appellate Division in Lombardi v Nyquist (63 AD2d 1058) held that the “rationality” test should be applied to article 89 of the Education Law, and leave to appeal was denied by the Court of Appeals (45 NY2d 710).


. The strength of the State’s commitment to these objectives was plainly displayed in 1969 by the addition of article 52-A to the Education Law, establishing the community school district system in New York City (L 1969, chs 330,422) and by the legislative findings in 1972 (L 1972, ch 29, § 1) which in part stated that “the decentralization of the New York city school system is an innovative experiment in education” (cf. Matter of New York City School Bds. Assn. v Board of Educ., 39 NY2d 111, 119-120).


. More specialized definitions correspond. “A system is a group of components integrated to accomplish a purpose” (5 Encyclopedia of Education, The MacMillan Co. and the Free Press, 1971, p 583). In the same digest it is remarked that an educational system is composed of several subsidiary systems, such as the fundamental instructional system, and supportive systems, one of which is the financial system, and that a supportive system should not impose unreasonable constraints on the instructional system (id., pp 583-587).


. Of course, the 1981 amendments are not included (L 1981, ch 53). In addition to the provisions of section 3602, there are State aid provisions in sections 3603-3609 and subdivision 5 of section 1950 of the Education Law. Furthermore, there are other scattered references in the Education Law concerning fiscal considerations (e.g., Education Law, §§ 3601, 3627), as well as sometime temporary provisions in the State budgets. No attempt is made here to catalogue all such provisions.


. The New Jersey Supreme Court found similarly that the then current legislative provisions violated the education clause in the New Jersey Constitution (Robinson v Cahill, 62 NJ 473). The only difference between the New Jersey constitutional provision and the New York constitutional article is that in New Jersey the State Constitution directs the Legislature to “provide for the maintenance and support of a thorough and efficient system”. (NJ Const, art VIII, §4, par 1.) The adjectives in my view are redundant and do not enlarge the meaning of system (cf. Seattle School Dist. No. 1 v Washington, 90 Wn 2d 476; Board of Educ. v Walter, 58 Ohio St 2d 368; Olsen v State ex rel. Johnson, 276 Ore 9).